Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-21 allowed.
          The following is an examiner’s statement of reasons for allowance: 
       Applicant’s arguments, see pages 7-12 of the response, filed 08/30/2022, with respect to the rejection(s) of claims 1 and 5-6 under 35 U.S.C. § 103 as being unpatentable over Shiina (U.S. 2017/0092468) in view of Kim (U.S. 2015/0072530) (particularly the arguments that Shiina and Kim does not teach or suggest a corner etch phase comprising applying a BP spike performed after a second on phase comprising applying a BP pulse where the power level of the BP spike is greater than the power level of the BP pulse as claimed in independent claim 1 because: the first bias power (BP) pulse in Fig. 15 of Shiina does not meet the requirements of claim 1 since it does not have a greater power level than the bias power pulse mapped to the second on phase; it is not performed after the second on phase and it is not performed after the first on phase (it is during the high period of the plasma power pulse), Kim only teaches a single power level of applied source power and  none of the steps of Kim correspond with the claimed features that require both the source power level and the bias power level during the by- product management phase to be less than the source power level during the first on phase ) have been fully considered and are persuasive.  The rejection(s) of claims 1 and 5-6 under 35 U.S.C. § 103 as being unpatentable over Shiina (U.S. 2017/0092468) in view of Kim (U.S. 2015/0072530) has been withdrawn. The reasons for allowance of claims 7, 9-21 have been stated in the previous office action dated 02/15/2022
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713